DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first transmission unit configured to, a second transmission unit configured to in claim 1; a determination unit configured to in claim 2; a reception unit configured to, a second determination unit configured to in claim 9; and a reception unit configured to, a determination unit configured to, and a transmission unit configured to in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a first transmission unit configured to, a second transmission unit configured to in claim 1; a determination unit configured to in claim 2; a reception unit configured to, a second determination unit configured to in claim 9; and a reception unit configured to, a determination unit configured to, and a transmission unit configured to in claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the specification, several paragraphs mention above mentioned units, however the specification does not teach how it is being done or there is no corresponding algorithm disclosed for these functions. Therefore, the claims are 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0014341 to Jung (“Jung”) in view of US PG Pub 2015/0350820 to Son (“Son”).
Regarding claim 1, “A communication device” reads on the electronic device that uses multiple frequency bands for data communication (abstract) disclosed by Jung and represented in Fig. 1.
As to “comprising: a first transmission unit configured to transmit a first advertisement signal, using a first frequency band” Jung discloses (¶0039, ¶0040, ¶0118) that the electronic device establish connection using first wireless communication circuit using first frequency band; (¶0263, ¶0267) advertiser uses two frequency bands to transmit different service/ad data.
As to “a second transmission unit configured to transmit a second advertisement signal…using a second frequency band that is different from the first frequency band, upon receiving a request signal that requests information 
Jung meets all the limitations of the claim except “a second advertisement signal that has a larger data size than the first advertisement signal.”  However, Son discloses (¶0263, ¶0272, ¶0277) that the data transmitted through communication connection between electronic devices is a larger size advertisement file than the broadcast data size.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jung’s system by transmitting second ad signal that has a larger data size as taught by Son in order to transceiver a beacon signal when it is executed to transmit predetermined contents through a beacon signal at a predetermined period (¶0005).

Regarding claim 2, “The communication device according to claim 1, further comprising a determination unit configure to, upon receiving the request signal, determine whether or not an external device that can receive the second advertisement signal is present within a communication area, based on the 

Regarding claim 3, “The communication device according to claim 2, wherein the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area if the determination unit receives the request signal within a predetermined period of time from the transmission of the first advertisement signal, and determines that an external device that can receive the second advertisement signal is not present in the communication area if the determination unit does not receive the request signal within the predetermined period of time” combination of Jung and Son teaches this limitation, where Jung discloses (¶0171, ¶0219) that the two electronic devices determines whether they exist in the coverage area by exchanging a discovery packet with each other in a corresponding discovery window or in a listen time, and Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located 

Regarding claim 4, “The communication device according to claim 2, wherein the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area if a device address of a device that can receive the second advertisement signal is stored in the request signal, and determines that an external device that can receive the second advertisement signal is not present in the communication area if a device address of a device that can receive the second advertisement signal is not stored in the request signal” Son discloses (¶0242) that the electronic device contact first electronic device by broadcasting their identification information to the first electronic device as represented in Fig. 15.

Regarding claim 5, “The communication device according to claim 2, wherein the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area if reception sensitivity regarding the request signal is no less than a predetermined threshold value, and determines that an external device that can receive the second advertisement signal is not present in the communication area if the reception sensitivity is less than the threshold value” Son discloses (¶0289) that the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the 

Regarding claim 6, “The communication device according to claim 3, wherein even if the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area, the second transmission unit does not transmit the second advertisement signal if reception sensitivity regarding the received request signal is less than a predetermined threshold value” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device; (¶0289) the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the threshold, that is, when it is determined that the distance between the electronic devices is long, the control module recognizes 

Regarding claim 7, “The communication device according to claim 1, wherein the request signal is a signal defined in Bluetooth (registered trademark)” Jung discloses (¶0054, ¶0123) that the electronic device communicates using wireless communication circuit which includes Bluetooth, Bluetooth low energy.

Regarding claim 9, “The communication device according to claim 1, further comprising a reception unit configured to receive an advertisement signal” Son discloses (¶0093) that the communication module in the electronic device receive data, where (¶0146, ¶0149) the data such as advertisement received through the communication module is stored in the device.
As to “a second determination unit configured to determine whether or not an external device that can receive the second advertisement signal is present in the communication area by determining whether or not the advertisement signal received by the reception unit is the second advertisement signal, wherein the second transmission unit transmits the second advertisement signal if the result of determination by the second determination unit indicates the presence of the external device” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it 

Regarding claim 10, “The communication device according to claim 1, wherein the first transmission unit transmits the first advertisement signal at regular intervals even after the second transmission unit starts transmitting the second advertisement signal” Jung discloses (¶0142, ¶0260, ¶0263) that the short-range communication circuit and the long range communication circuit transmit data using different frequency bands simultaneously.

Regarding claim 11, “The communication device according to claim 10, wherein the second transmission unit stops transmitting the second advertisement signal if the second transmission unit does not receive a request signal in response to a first advertisement signal transmitted after the second transmission unit starts transmitting the second advertisement signal” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device; (¶0289) the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the 

Regarding claim 12, “The communication device according to claim 10, wherein if the second transmission unit receives a request signal in response to a first advertisement signal transmitted after the second transmission unit starts transmitting the second advertisement signal, the second transmission unit stops transmitting the second advertisement signal upon the determination unit determining that an external device that can receive the second advertisement signal is not present in the communication area, based on the request signal” combination of Jung and Son teaches this limitation, where Jung discloses (¶0171, ¶0219) that the two electronic devices determines whether they exist in the coverage area by exchanging a discovery packet with each other in a corresponding discovery window or in a listen time, and Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic; (¶0289) the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the threshold, that is, 

Regarding claim 13, see rejection similar to claim 1.

Regarding claim 14, A communication device that transmits an advertisement signal” reads on the electronic device that uses multiple frequency bands for data communication (abstract) disclosed by Jung and represented in Fig. 1. 
As to “the communication device comprising: a reception unit configured to receive an advertisement signal” Jung discloses (¶0039, ¶0040, ¶0118) that the electronic device establish connection using first wireless communication circuit using first frequency band; (¶0263, ¶0267) advertiser uses two frequency bands to transmit different service/ad data.
As to “a determination unit configured to determine that an external device that can receive an advertisement signal…is not present in a communication area if the reception unit does not receive an advertisement signal or a received advertisement signal has the first size” Jung discloses (¶0171, ¶0219) that the two electronic devices determines whether they exist in the coverage area by exchanging a discovery packet with each other in a corresponding discovery window or in a listen time.

As to “a determination unit configured to determine that an external device that can receive an advertisement signal that has the second size is not present in a communication area if the reception unit does not receive an advertisement signal or a received advertisement signal has the first size” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic; (¶0289) the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the threshold, that is, when it is determined that the distance between the electronic devices is long, the control module recognizes the intensity of the beacon as weak and continues to look for another electronic device as represented in Fig. 25.
As to “determine that an external device that can receive an advertisement signal that has the second size is present in a communication area if an advertisement signal received by the reception unit has the second size” Son 
As to “a transmission unit configured to transmit the second advertisement signal if the result of determination by the determination unit indicates the presence of the external device” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device as represented in Fig. 15.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jung’s system by transmitting second ad signal that has a larger data size as taught by Son in order to transceiver a beacon signal when it is executed to transmit predetermined contents through a beacon signal at a predetermined period (¶0005).

Regarding claim 15, see rejection similar to claim 14.

Regarding claim 16, see rejection similar to claim 1.

Regarding claim 17, see rejection similar to claim 14.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Son as applied to claim 1 above, and further in view of US PG Pub 2019/0150215 to Li (“Li”).
Regarding claim 8, “The communication device according to claim 1, wherein the first transmission unit transmits an advertisement signal using primary advertising channels defined in Bluetooth (registered trademark)” Jung discloses (¶0122, ¶0123) that the first wireless communication circuit uses Bluetooth standard to communicate data with the second electronic device.
Combination of Jung and Son meets all the limitations of the claim except “the second transmission unit transmits an advertisement signal using secondary advertising channels defined in Bluetooth (registered trademark).”  However, Li discloses (¶0002) that the system uses Bluetooth Low Energy for short-time transmission with a small amount of data and classic Bluetooth uses long-time transmission with a large amount of data, where (¶0061) classic Bluetooth connection established between devices to transmit a large amount of advertising data; (¶0076) whether a packet sent by a Bluetooth device is an advertising packet or a data packet depends on a channel for sending the packet; three advertising channels and 37 data channels are specified in the Bluetooth low energy; if a packet is transmitted on an advertising channel, the packet is an advertising packet; if a packet is transmitted on a data channel, the packet is a data packet.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jung and Son’s systems by transmitting an ad signal using secondary ad .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0137543 to Kobayashi
US 20190230408 to Borghei
US 2018/0270311 to Baker
US 2018/0017946 to Kyou
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425